Citation Nr: 1210858	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO denied service connection for a right foot condition.  In October 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in April 2006.

In his substantive appeal, the Veteran requested a Board hearing at the RO.  A February 2007 letter informed the Veteran that his hearing was scheduled in March 2007.  Although the hearing notification letter was not returned by the United States Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request was deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In January 2010, the Board denied service connection for a right foot disability.  The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

While the Veteran was previously represented by The American Legion, in November 2010, the Veteran granted a power-of-attorney in favor of private attorney Daniel G. Krasnegor with regard to the claim on appeal.

In March 2011, the Board remanded the claim to the RO for additional development.  After accomplishing further action, the RO continued to deny the claim for service connection (as reflected in a December 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the Veteran's claim for service connection for right foot disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The primary basis for Board's March 2011 remand was to provide the Veteran with a VA examination, consistent with the September 2010 Joint Motion.  It was noted that the Veteran received treatment for a possible plantar wart and callus formation on the lateral aspect of his right foot in service in November 1979.  Subsequent post-service private treatment records reflect that the Veteran was treated for plantar wart or molluscum of the right foot in 2005.  The wart was surgically removed in 2006.  Given the evidence of suggestive of a medical relationship between the Veterans in-service and post-service right foot complaints, the Board remanded the claim for examination and medical opinion addressing the etiology of the Veteran's right foot disability.

The record reflects that the Veteran was afforded a VA examination in July 2011.  After a physical examination of the Veteran, and detailed review of his pertinent medical history and assertions as reflected in the claims file, the examiner diagnosed hallux valgus, which she determined was less likely than not related to service.  The examiner provided a thorough rationale for the conclusions reached.  With respect to the post-service diagnosis of plantar wart, the examiner noted that the wart was no longer evident on physical examination, nor was there any residual effect of the plantar wart.  She indicated that at that time, there was no current diagnosis of plantar wart or callus of the right foot.

The Board notes that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Because, in this case, the Veteran filed the current claim for service connection for right foot disability in January 2005, and the medical evidence establishes diagnosis of plantar wart in 2005 with surgical removal in January 2006, the evidence of record sufficient to establish the presence of a current disability within the meaning of McClain, despite the fact that the July 2011 VA examiner appears to indicate that the disability resolved subsequent to surgical removal.

As pointed out by the Veteran's representative, while the July 2011 VA examiner provided an opinion with respect to only right foot disability present at the time of examination-hallux valgus-the examiner failed to address whether the Veteran's surgically removed plantar wart was related to service.  As such, the July 2011 opinion is insufficient to resolve the Veteran's claim for service connection. 

Therefore, the Board finds that the claims file should be returned to the July 2011 VA examiner for an opinion with respect to whether the surgically removed plantar wart had its onset in or is medically related to service.  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, shall result in denial of the claim for increased rating.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Further, to ensure that all due process requirements are met, while this matter is on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the entire claims file, to include a complete copy of this REMAND, should be forwarded to the examiner who examined the Veteran in July 2011 for an addendum opinion.  

The physician should opine whether it is at least as likely as not (i.e. that there is a 50 percent or greater probability) that the plantar wart that was surgically removed in January 2006-previously found to be resolved on the July 2011 examination-had its onset in or was otherwise medically related to service.  

In rendering the requested opinion, the physician should specifically consider and discuss the in-service treatment records reflecting callus formation and post-service records noting treatment and surgical removal of plantar wart.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain an opinion responsive to the question posed above. The entire claims file, to include complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with complete rationale for the conclusion reached, in a printed (typewritten) report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268   (1998).

5.   After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for right foot disability in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


